Title: From Alexander Hamilton to Richard Peters, 29 December 1802
From: Hamilton, Alexander
To: Peters, Richard



New York December 29 1802
Dear Sir

A disappointed politician you know is very apt to take refuge in a Garden. Accordingly I have purchased about thirty acres nine miles from Town, have built a house, planted a garden, and entered upon some other simple improvements.

In this new situation, for which I am as little fitted as Jefferson to guide the helm of the UStates, I come to you as an Adept in rural science for instruction. The greatest part of my little farm will be dedicated to Grass. The soil is a sandy loam, in which there is rather too large a dose of Sand. Yet every thing has hitherto thriven well.
What will be my best plan as to the raising of Grass and what kinds ought I to prefer; and what season for sowing the seed? You have heard that on Long Island the plaister of Paris has absolutely failed and that on this Island its success is very problematical. Yet in my neighbourhood it has been lately tried with some success; and an opinion is growing that if applied in a pretty smart shower of rain, it will answer the purpose. The rain is supposed to purify the air of the sea salts which are believed to be the obstacle to the salutary operation of the Gypsum. What say you to all this? What mode of experiment would you prescribe?
It has been mentioned to me that you have in your quarter a species of red clover, the stock of which is less coarse than ours, and the quality very good. If this be so, and you think well of it, you will oblige me by procuring & sending me a couple bushels of the seed. In asking such favours you will please to understand that I insist upon being informed how much any articles sent me, whether more or less, shall cost. For it is too much to draw upon the time and pockets too of our friends.
Adieu My Dear Sir. Mrs. Hamilton joins in high compliments to Mrs. Peters.
Yrs. truly

AH
R Peters Esq

